DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 5-8, filed 01/03/2022, with respect to Claims 1, 9 and 10 have been fully considered and are persuasive. The rejection of Claims 1, 9 and 10 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including an insulating low dielectric constant substrate proximate the third insulating layer and including at least one air cavity positioned with respect to the transistor device so as to reduce capacitive coupling between the source and the drain of the transistor device, as disclosed in Claims 1; or a third insulating layer proximate the set of at least one patterned metal interconnect layer; and an insulating low dielectric constant substrate proximate the third insulating layer and including at least one air cavity, as disclosed in Claim 10.
In the instant case, Mason et al. (US 2016/0336279) disclose RF devices fabricated by providing a field-effect transistor (FET) formed over an oxide layer, forming one or more electrical connections to the FET, forming one or more dielectric layers over 
Kuo et al. (US 2009/0010056) disclose a dual-gate transistor and a method of making the same, wherein a capacitor less circuit that can act as a state storage DRAM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898